Opinion filed May 19, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-20-00162-CV
                                 __________

  ASCENCION CHON VIDAL AND ADRIANNA PEREZ VIDAL,
                    Appellants
                                         V.
             REBECCA PEDROZA ANDERSON, Appellee


                    On Appeal from the 326th District Court
                             Taylor County, Texas
                       Trial Court Cause No. 19-13980N


                      MEMORAND UM OPI NI ON
      This is an appeal from a lifetime family-violence protective order entered in
favor of Appellee, Rebecca Pedroza Anderson. In the final protective order, the trial
court found that Appellants, Ascension Chon Vidal (Chon) and Adrianna Perez Vidal
(Adrianna), had committed acts of family violence and were likely to do so in the
future. Additionally, the trial court specifically found that Appellants had caused
serious bodily injury to A.V. and C.V., 1 the two children protected under the order.
        Appellants present three issues on appeal. First, Appellants challenge the
legal and factual sufficiency of the evidence to support the trial court’s grant of the
family-violence protective order. Second, Appellants challenge the legal and factual
sufficiency of the evidence to support the duration of the protective order. Third,
Appellants contend that the lifetime protective order constitutes a termination of
Chon’s parental rights without judicial review and violates Appellants’ due process
rights. We affirm in part and reverse and remand in part.
                           I. Factual and Procedural Background
        Appellee and Chon are joint managing conservators of their two children, A.V.
and C.V.       A.V. is a disabled child who suffers from Rett Syndrome, a rare
neurological disorder that leads to severe impairments. When this case was filed,
A.V. was nine years old and C.V. was ten. Prior to the entry of the protective order,
the children had resided with their father and stepmother, Chon and Adrianna, since
2016. Appellee has had standard possession visitation since 2017.
        In October of 2019, Appellee noticed a piece of duct tape in one of the
children’s bedrooms at Appellants’ house. Appellee was concerned that Appellants
were using duct tape to bind the children’s hands; however, she did not attempt to
speak to Appellants about it “due to the fact it was something that [C.V.] had said
and [Appellee] didn’t want [C.V.] to get in trouble.”
        On November 4, 2019, Appellee and her husband, Jeron Anderson, traveled
to Fort Worth with Adrianna for A.V.’s geneticist appointment. Appellee and Jeron
arrived at Appellants’ house around 7:00 that morning to make the drive from


        1
         Both children protected under the order have the same initials. Because the son is referred to by
his middle name throughout the record, we have referred to him as “C.V.” and to the daughter as “A.V.” in
this opinion.
                                                    2
Colorado City, Texas. Adrianna had just woken up when she answered the door.
Appellee smelled marihuana immediately upon entering Appellants’ house. Inside
the house, there was “food, cigarettes, and an empty cigarette pack on the table where
the kids eat. There was food all on the counters in the kitchen. [A.V.] was sleeping
in one of the boys’ rooms because [A.V.’s] room had a pile of clothes on it.” While
Adrianna was getting ready, Appellee and Jeron also “noticed that there was a roach,
a blunt on the couch with a lighter.”
      Appellee went into the room where A.V. had slept to get her ready for the
appointment and found A.V. “soaking with pee” from wetting the bed. Appellee took
A.V. into the living room, and Adrianna gave Appellee some of A.V.’s clothes to put
on her. After A.V. was dressed, Adrianna retrieved “a roach off the couch, lit it up
and smoked and blew it in [A.V.’s] mouth.” Jeron recorded a video of Adrianna
blowing the smoke into A.V.’s mouth.
      On November 22, 2019, after Appellee picked up A.V. and C.V. for the
weekend, she noticed that A.V. “had bruises all over her body.” Appellants’
explanation for A.V.’s bruises was that A.V. had fallen off their bed. Additionally,
Appellee noticed a burn mark on A.V.’s wrist. Appellee was concerned that Chon
and Adrianna had affixed duct tape to the children’s hands and wrists as a form of
punishment because she had noticed “spots of duct tape” on them in the past.
      On December 3, 2019, Appellee filed an application for a protective order,
alleging that Appellants had engaged in conduct that constitutes family violence,
namely acts of assault and other forms of abuse that were intended to result in
physical and emotional harm and injury to the children. Appellee requested that the
duration of the protective order exceed two years on the grounds that Appellants
“committed an act constituting a felony offense involving family violence against
[C.V. and A.V.].” Specifically, Appellee asserted that Appellants had engaged in
conduct that constituted the felony offenses of (1) child endangerment, (2) injury to
                                          3
a child, and (3) injury to a disabled person. See TEX. PENAL CODE ANN. §§ 22.04(a),
.041(c) (West Supp. 2021). Appellee additionally requested a temporary ex parte
order, which the trial court granted. The trial court twice extended the temporary ex
parte protective order in advance of the hearing on Appellee’s application.
      A. The Hearing
      On January 6, 2020, the trial court proceeded with the hearing on Appellee’s
application for a protective order. Testimony from Appellee and two investigators
with the Department of Family and Protective Services (DFPS), Amy King and
Laura Silva, was presented that day.
      Silva was the primary DFPS investigator in this case. Silva had served as the
investigator in two, out of at least ten, prior DFPS cases involving Appellants and
had been to their house on several occasions. In March of 2019, Silva was the
caseworker during a DFPS investigation into allegations raised against Appellants
for physical neglect and possible drug use. At the hearing, Silva stated that DFPS’s
present concerns were allegations of drug use.         Because of this, Silva asked
Appellants to submit to hair follicle testing in mid-December.
      Silva testified that the result from Chon’s drug test was concerning to DFPS;
however, Silva stated that “there may have been a mixup with [Appellants’] drug
tests, their specimens.” At that time, Adrianna had submitted to additional drug tests,
but Chon had not. Silva explained that they were unable to find hair on Chon for
additional drug testing. With respect to the children, Silva testified that the drugs
that DFPS was concerned about were “[m]ethamphetamines and amphetamines.”
      Because of DFPS’s concerns about physical abuse, Silva testified that DFPS
planned to look further into “[A.V.’s] syndrome, the Rett Syndrome.” She explained:
“We do initially plan on sending those medical records to what we call our face
meeting, our forensic medical review people so that they can review the injuries. We
explain what her syndrome is, what she has and they let us know if these injuries are
                                          4
consistent to regular care or abuse.” In response to questioning by Appellants’ trial
counsel, Silva testified that, based on the DFPS investigation, Appellee could not
have injured A.V. and C.V.
      Appellee testified that she was afraid of Appellants. She testified that, on
December 3, after the trial court granted the ex parte protective order, Adrianna
threatened “to whoop [Appellee’s] ass” and told Appellee that “[Appellee] wasn’t
going to take [Adrianna’s] daughter.” That night, when she was drying A.V. after a
bath, Appellee noticed that A.V. had “a tear” located “[d]own at the bottom of
[A.V.’s] vaginal area,” which “was bleeding,” and that A.V. had a visible “piece of
skin that was like flopped over that was torn off.” Appellee subsequently called the
DFPS caseworker and then took A.V. to the hospital.
      Amy King, a child protective investigator with DFPS, met with Appellee and
the children during A.V.’s hospital visit that night. King testified that she was
concerned after viewing A.V.’s body: “She had bruises on her legs, her thighs, her
back, her chest. She had one on her arm and then one on the side of her neck.” The
bruises on A.V.’s body were “pretty much spread out.” According to King, A.V.
seemed abnormally small for a child of her age, but King expressed uncertainty as
to how A.V.’s size would “compare to other children with the same disabilities.”
King stated that DFPS’s concerns at the time were “[d]rug use and physical abuse.”
Because King was aware of Appellee’s past drug history, she requested a drug screen
from Appellee.
      Chon testified that it had been over three years since he last used
methamphetamine. He stated that there was no one else living at his home, other
than Adrianna and himself, who could have caused the children to be exposed to
methamphetamines. With respect to the video of Adrianna exhaling smoke into
A.V.’s mouth, Chon testified that Adrianna was administering A.V.’s “medicine,”
which was CBD. Chon and Adrianna had begun administering CBD to A.V. several
                                         5
months after Appellee left the children in Chon’s care. Chon also denied taping the
children’s hands with duct tape.
      On February 10, 2020, the trial court resumed the hearing on Appellee’s
application for a protective order. Evidence of the drug test results for Chon,
Adrianna, A.V., C.V., Appellee, and Jeron were admitted, along with A.V.’s medical
records. The individual drug tests revealed the following:
      • Chon was positive for methamphetamine;
      • Adrianna was positive for amphetamine, methamphetamine, and
        marihuana;
      • A.V. was positive for methamphetamine;
      • C.V. was positive for methamphetamine;
      • Appellee was negative; and
      • Jeron was negative.

      Chon maintained that he had not used methamphetamine in three years. As
far as the children’s positive results, Chon testified that a woman named Patricia
Miles, a neighbor who had helped Appellants with the children in the past, might
have exposed the children to methamphetamine. Evidence was presented that
Miles’s husband had been arrested for drugs in late November of 2019. Additionally,
Chon denied that A.V. had any bruising on her when Appellee picked her up on
December 3 and stated that Appellee must have caused the bruises on A.V. in the
hours before Appellee took A.V. to the hospital.
      Adrianna testified similarly as to the children’s exposure to methamphetamine
and the bruising on A.V. Adrianna explained that the children take Albuterol and
Flovent for asthma and that, according to her research, those medications can cause
a false positive result for methamphetamine.
      Jennifer Jones, an LVN at Mitchell County Hospital, was the nurse for A.V.’s
doctor. Jones testified that she had never suspected A.V. of being abused or



                                         6
neglected by Appellants. According to Jones, A.V.’s weight had never been a
concern and A.V. was usually happy with Appellants.
      LaDonna Towery, A.V.’s aide from preschool through second grade at
Colorado Elementary school, testified that Appellants and Appellee were involved
with A.V. at the school. Towery understood that A.V. would accidentally scratch
herself due to Rett Syndrome, and she believed that A.V. was adequately cared for
by Appellants. On cross-examination, Towery explained that it had been two years
since she was A.V.’s aide at school and that the only type of “contact” that she had
with A.V. “was just being able to see how [A.V.] was doing on Facebook and stuff.”
      Tammy Copeland was hired by the Loraine Independent School District in
November of 2018. The district hired Copeland to serve as A.V.’s aide at school.
On December 2, 2019, A.V.’s last day at that school, Copeland saw that A.V. had
“some bruising on her.” Copeland stated that A.V. bruised “very easily” and the
types of bruises that she normally saw on A.V. were “[m]aybe where [A.V.] crawled”
and “[m]aybe where at home [A.V.’s] brothers were playing with her.” When asked
whether she ever saw any bruising on A.V. that caused her concern, Copeland
answered in the affirmative. Not long before A.V.’s last day at the school, Copeland
informed the school nurse about bruising that she had noticed on A.V. Copeland
testified that the nurse “possibly made a call” to CPS but that Copeland never spoke
with CPS as a result of that. Further, Copeland never personally called CPS with
respect to A.V.
      Copeland testified that A.V. would occasionally smell bad when Appellants
dropped her off at school. There were times when Appellants would inform
Copeland that they had not changed A.V.’s diaper when they dropped A.V. off at
school. Copeland changed A.V.’s diaper twice a day at school. Copeland testified
that there were “a couple” of times when she noticed “some red spots” in A.V.’s
diaper. Copeland informed the nurse about the bleeding. According to Copeland,
                                         7
Chon told her and the nurse that he “thought that she had maybe started her menstrual
period.”
      Chon’s former boss at Stripes, William Miller, also testified at the hearing.
Miller had known Appellants for almost five years and was a frequent visitor to their
home. Miller testified that he would be surprised if A.V. were covered in bruises
because he had “never seen that child with an injury.” Miller likewise testified that
he had never seen drugs at Appellants’ home. When questioned by Appellee’s trial
counsel in regard to Chon’s drug history, Miller testified that he did not know Chon
in 2017.
      B. The Protective Order
      After considering the evidence, the trial court granted Appellee’s application
for a family-violence protective order. In its final protective order, the trial court
found that family violence had occurred in the past and was likely to occur in the
future “based on the facts of the case.” See TEX. FAM. CODE ANN. §§ 81.001,
85.001(a) (West 2019).        Because the trial court also specifically found that
Appellants had caused “serious bodily injury” to A.V. and C.V., it determined that
the protective order should “continue in full force and effect for the lifetime of [A.V.]
or until [C.V.] attains the age of eighteen (18) years, whichever is later.” See FAM.
§§ 85.001(d), .025(a-1)(2).

                          II. Legal and Factual Sufficiency
      Appellants’ first and second issues on appeal concern the legal and factual
sufficiency of the evidence to support (1) the trial court’s grant of the family-violence
protective order and (2) the duration of the protective order, respectively.
      A. Standards of Review
      When we review a trial court’s factual determinations, we apply the same
standards of review that we use in reviewing the evidence in support of a jury’s
findings. In re Doe, 19 S.W.3d 249, 253 (Tex. 2000) (“When the trial court acts
                                           8
primarily as a factfinder, appellate courts normally review its determinations under
the legal and factual sufficiency standards.” (citing Catalina v. Blasdel, 881 S.W.2d
295, 297 (Tex. 1994))); see also Burt v. Francis, 528 S.W.3d 549, 553 (Tex. App.—
Eastland 2016, no pet.).
             1. Legal Sufficiency
      In a challenge to the legal sufficiency of the evidence to support the
factfinder’s determination of an issue on which the appellant did not have the burden
of proof at trial, we apply the no-evidence standard. Graham Cent. Station, Inc. v.
Peña, 442 S.W.3d 261, 263 (Tex. 2014) (“When a party attacks the legal sufficiency
of an adverse finding on an issue on which it did not have the burden of proof, it
must demonstrate on appeal that no evidence supports the adverse finding.” (citing
Croucher v. Croucher, 660 S.W.2d 55, 58 (Tex. 1983))). We consider the evidence
in the light most favorable to the judgment and indulge every reasonable inference
that would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005).
We will sustain a no-evidence challenge if the record shows that (a) there is no
evidence to support the challenged element; (b) the evidence offered to prove a vital
fact is no more than a scintilla; (c) the evidence establishes the opposite of the
challenged element; or (d) the court is barred by law or the rules of evidence from
considering the only evidence offered to prove the challenged element. Hill v.
Shamoun & Norman, LLP, 544 S.W.3d 724, 736 (Tex. 2018); Crosstex N. Tex.
Pipeline, L.P. v. Gardiner, 505 S.W.3d 580, 613 (Tex. 2016). Further, we must credit
favorable evidence if a reasonable factfinder could and disregard contrary evidence
unless a reasonable factfinder could not. City of Keller, 168 S.W.3d at 827; accord
Peña, 442 S.W.3d at 263.
             2. Factual Sufficiency
      In a challenge to the factual sufficiency of the evidence to support an issue on
which the appellant did not have the burden of proof at trial, we apply the
                                          9
insufficient-evidence standard. Croucher, 660 S.W.2d at 58. Under that standard,
we must consider the entire record—including the evidence in favor of, and contrary
to, the challenged finding—to determine whether the evidence supporting the
finding is so weak or the finding is so contrary to the overwhelming weight of the
evidence that the finding should be set aside. Crosstex N. Tex. Pipeline, L.P., 505
S.W.3d at 615; Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).
      B. Analysis – Issuance of Protective Order
      In their first issue, Appellants contend that the evidence is both legally and
factually insufficient to support the trial court’s grant of the family-violence
protective order.
      “A court shall render a protective order . . . if the court finds that family
violence has occurred and is likely to occur in the future.” FAM. § 81.001 (emphasis
added); see also id. § 85.001(a)(1)–(2). “Family violence,” in relevant part, means:
      (1) an act by a member of a family or household against another
      member of the family or household that is intended to result in physical
      harm, bodily injury, assault, or sexual assault or that is a threat that
      reasonably places the member in fear of imminent physical harm,
      bodily injury, assault, or sexual assault, but does not include defensive
      measures to protect oneself; [or]
      (2) abuse . . . by a member of a family or household toward a child of
      the family or household.
Id. § 71.004(1)–(2); see id. § 261.001(1) (West Supp. 2021). “Abuse,” in relevant
part, includes the following acts or omissions:
      (C) physical injury that results in substantial harm to the child, or the
      genuine threat of substantial harm from physical injury to the child,
      including an injury that is at variance with the history or explanation
      given and excluding an accident or reasonable discipline by a parent,
      guardian, or managing or possessory conservator that does not expose
      the child to a substantial risk of harm;



                                         10
      (D) failure to make a reasonable effort to prevent an action by another
      person that results in physical injury that results in substantial harm to
      the child;
      (E) sexual conduct harmful to a child’s mental, emotional, or physical
      welfare, including conduct that constitutes the offense of continuous
      sexual abuse of young child or disabled individual under Section 21.02,
      Penal Code, indecency with a child under Section 21.11, Penal Code,
      sexual assault under Section 22.011, Penal Code, or aggravated sexual
      assault under Section 22.021, Penal Code; [or]
      (I) the current use by a person of a controlled substance as defined by
      Chapter 481, Health and Safety Code, in a manner or to the extent that
      the use results in physical, mental, or emotional injury to a child.
Id. § 261.001(1)(C), (D), (E), (I).
              1. Legal Sufficiency – Family Violence
      We first address Appellants’ contention that the evidence is legally insufficient
to show that Chon and Adrianna committed acts of family violence against A.V. and
C.V. and that Chon and Adrianna were likely to commit acts of family violence in
the future.
      As we have said, to be entitled to a family-violence protective order
under the Family Code, an applicant must establish that (1) family violence has
occurred and (2) family violence is likely to occur in the future.             See id.
§§ 81.001, 85.001(a)(1)–(2). If the trial court finds that the applicant has established
both statutory elements, it has no discretion to deny the requested protective order.
See id.; see also In re Doe, 19 S.W.3d at 253.
      Here, the evidence is legally sufficient to support the trial court’s grant of the
family-violence protective order as to A.V. and C.V. The evidence presented to the
trial court showed that A.V., C.V., Chon, and Adrianna tested positive for
methamphetamine. Appellee testified that Appellants’ home was a filthy and
unsanitary environment, and photographs admitted into evidence confirmed
Appellee’s description of Appellants’ house. Appellee and Jeron testified that drug
                                          11
paraphernalia (a roach) was on the couch in Appellants’ living room, and the trial
court viewed the video of Adrianna blowing marihuana smoke into A.V.’s mouth.
Additionally, Appellee testified that A.V. and C.V. exhibited withdrawal symptoms
after they came into her care and that there was “no question” in her mind that, as
shown in the video taken by Jeron, Adrianna was exposing A.V. to illegal drugs.
      Furthermore, photographs admitted into evidence depicted bruises all over
A.V.’s body. According to Appellee, A.V.’s vaginal area was bleeding and had a
visible tear on the night that Appellee took A.V. to the hospital. Moreover, A.V.’s
medical records indicated that her vaginal bleeding was caused by a suspected sexual
assault.
      If the record before us contains more than a scintilla of evidence to support
the challenged element, the evidence is legally sufficient. Haggar Clothing Co. v.
Hernandez, 164 S.W.3d 386, 388 (Tex. 2005). More than a scintilla of evidence
exists if the evidence supporting the challenged finding rises to a level that would
enable reasonable and fair-minded people to reach different conclusions. See id.
Here, a reasonable and fair-minded person could logically infer from the evidence
presented, namely, A.V.’s bruises, vaginal bleeding, and the presence of the same
controlled substance (methamphetamine) in her hair follicle sample as was found in
the Appellants’ hair follicle samples, that A.V. had been the victim of family violence
and that such violence was likely to occur in the future. Accordingly, we hold that
the evidence is legally sufficient to support the trial court’s decision to issue the
family-violence protective order.
             2. Factual Sufficiency – Family Violence
      Appellants next contend that the evidence is factually insufficient to show that
Chon and Adrianna committed acts of family violence against A.V. and C.V. and that
they were likely to do so in the future. We disagree.


                                          12
      Appellants, A.V., and C.V. all tested positive for methamphetamine. Video
evidence revealed Adrianna exhaling smoke into A.V.’s mouth prior to A.V.’s
appointment with her geneticist. Moreover, evidence of possible sexual assault was
noted along with numerous bruises that were present on A.V.’s body. On the other
hand, A.V.’s Rett’s Syndrome predisposes her to certain kinds of self-inflicted harm;
she also bruises easily. Copeland testified that Chon had suggested that the vaginal
bleeding may just be a result of A.V. menstruating. Finally, Adrianna suggested,
somewhat speculatively, that the positive tests for methamphetamine resulted from
the use of one of A.V.’s prescription medications. Viewing all of this evidence in a
neutral light, we cannot say that the trial court’s finding of family violence was so
weak or contrary to the overwhelming weight of the evidence that the finding should
be set aside. See Crosstex N. Tex. Pipeline, L.P., 505 S.W.3d at 615. Accordingly,
we conclude that the evidence is factually sufficient to support the trial court’s
finding that acts of family violence occurred in the past and are likely to occur in the
future.
      Therefore, we hold that the evidence is legally and factually sufficient to
support the trial court’s grant of the family-violence protective order. Accordingly,
we overrule Appellants’ first issue on appeal.
      C. Analysis – Duration of Protective Order
      In their second issue, Appellants contend that the evidence is both legally and
factually insufficient to support the duration of the family-violence protective order.
      Generally, a family-violence protective order is effective for a period not
to exceed two years. See FAM. § 85.025(a); see also id. § 85.001(d). However, the
trial court may render a protective order that is effective for a period that
exceeds two years in duration if certain circumstances are established. See id.
§ 85.025(a-1)(1)–(3). If the trial court renders a protective order for a duration of
more than two years, it must include in its order at least one of the findings described
                                          13
by Section 85.025(a-1). Id. § 85.001(d). As such, Section 85.025(a-1) permits the
rendition of a protective order that exceeds two years in duration if the trial court
finds that the person who is the subject of the protective order:
      (1) committed an act constituting a felony offense involving family
      violence against the applicant or a member of the applicant’s family or
      household, regardless of whether the person has been charged with or
      convicted of the offense;
      (2) caused serious bodily injury to the applicant or a member of the
      applicant’s family or household; or

      (3) was the subject of two or more previous protective orders
      rendered . . . .
Id. § 85.025(a-1)(1)–(3) (emphasis added). Here, in its final protective order, the
trial court specifically found “that [Appellants] caused serious bodily injury to [C.V.
and A.V.].” In light of that finding, the trial court rendered the protective order for
a duration of more than two years. The trial court’s order further recited: “this order
shall continue in full force and effect for the lifetime of [A.V.] or until [C.V.] attains
the age of eighteen (18) years, whichever is later.” Because the trial court’s order
only expressed a singular finding of “serious bodily injury” for its justification to
extend the duration of the protective order beyond the general two-year term, our
review is limited to addressing the legal and factual sufficiency of the evidence to
support the protective order’s extended duration based on the specific reason
articulated by the trial court under Section 85.025(a-1)(2).
             1. Legal Sufficiency – Serious Bodily Injury
      We first address Appellants’ contention that the evidence is legally insufficient
to show that Chon and Adrianna caused serious bodily injury to A.V. and C.V.
      As stated above, Section 85.025(a-1)(2) permits the trial court to render a
protective order for a duration that exceeds two years “if the court finds that the
person who is the subject of the protective order . . . caused serious bodily injury to

                                           14
. . . a member of the applicant’s family or household.”         Id. § 85.025(a-1)(2)
(emphasis added). “Bodily injury” is defined as “physical pain, illness, or any
impairment of physical condition.” PENAL § 1.07(a)(8) (West 2021). “Serious
bodily injury” means “bodily injury that creates a substantial risk of death or that
causes death, serious permanent disfigurement, or protracted loss or impairment of
the function of any bodily member or organ.” Id. § 1.07(a)(46). In this case,
Appellee presents two arguments in support of the trial court’s “serious bodily
injury” finding.      First, Appellee contends that, due to “the horrific adverse
consequences”       of   methamphetamine,      A.V.’s   and   C.V.’s   exposure     to
methamphetamine constitutes serious bodily injury. Second, Appellee argues that
the sexual injury she claims that A.V. suffered should be construed as serious bodily
injury.
      “There are no wounds that constitute ‘serious bodily injury’ per se.” Wade v.
State, No. PD-0157-20, 2022 WL 1021056, at *6 (Tex. Crim. App. Apr. 6, 2022).
Whether an injury constitutes serious bodily injury is determined on a case-by-case
basis. Id. (citing Moore v. State, 739 S.W.2d 347, 349 (Tex. Crim. App. 1987)); see
also Miller v. State, 312 S.W.3d 209, 213 (Tex. App.—Houston [14th Dist.] 2010,
pet. ref’d) (noting the inconsistencies amongst Texas courts as to what specific facts
will support a finding of serious bodily injury). Although courts have reached
varying conclusions as to what constitutes serious bodily injury, it has been “long
held that it is up to [the factfinder] to determine as a matter of fact whether a
particular bodily injury can be said to be ‘serious.’” Wade, 2022 WL 1021056, at *6
(citing Davis v. State, 199 S.W.2d 167, 168 (Tex. Crim. App. 1947); Faulkner v.
State, 137 S.W.2d 1039, 1041 (Tex. Crim. App. 1940); Svidlow v. State, 236 S.W.
101, 102 (Tex. Crim. App. 1921)).
          Concerning C.V., Appellants submit that “the evidence does show” the use of
drugs in their home. However, Appellants assert that “the recreational use of drugs
                                          15
in a home” does not constitute “serious bodily injury as to the children in the home.”
Because A.V. and C.V.’s drug test results—in addition to Appellants’ drug test
results—were positive for methamphetamine, we cannot agree with Appellants’
assertion.
      Viewing the evidence in the light most favorable to the trial court’s finding—
and indulging all reasonable inferences that would support that finding—we
conclude that the trial court could have determined that A.V.’s and C.V.’s exposure
to methamphetamine created a substantial risk of death. Therefore, because the
evidence is such that reasonable and fair-minded people could reach different
conclusions, we hold that more than a scintilla of evidence exists to support, on that
basis, the trial court’s finding that Appellants conduct caused serious bodily injury
to A.V. and C.V. See Haggar Clothing Co., 164 S.W.3d at 388.
             2. Factual Sufficiency – Serious Bodily Injury
      Next, we address Appellants’ contention that the evidence is factually
insufficient to show that Chon and Adrianna caused serious bodily injury to A.V. and
C.V. as that term is defined. On this point, we agree with Appellants.
      While we cannot conclude that the evidence is legally insufficient to support
the trial court’s finding that Appellants’ conduct caused serious bodily injury to A.V.
and C.V.—given the degree of deference demanded by that standard—we cannot
avoid concluding that the evidence is factually insufficient to support that finding.
We have held that the evidence is legally sufficient because, when we indulge every
reasonable inference in favor of the trial court’s finding, we are convinced that the
trial court could have found that exposing children to methamphetamine is a
circumstance that carries with it a substantial risk of death. However, this reasonable
inference cannot, without more, carry the day when we are required to consider
whether factually sufficient evidence supports the trial court’s finding of serious


                                          16
bodily injury. As we have said, there is more than a scintilla of evidence to support
the trial court’s finding, but only just more than a scintilla.
        Here, the result is different when we determine whether the evidence in
support of the trial court’s finding, in light of the standard that we must follow, is
factually sufficient. Appellee argues that the evidence presented to the trial court is
indicative of the manner in which serious bodily injury is inflicted upon another and
urges that we should “construe” it as such. We disagree. The contentions of serious
bodily injury advanced by Appellee, i.e., drug exposure and allegations of possible
sexual assault, are merely speculative suggestions that have minimal, if any, support
in the record. In fact, the evidence before us that A.V. and C.V. suffered “serious
bodily injury” as a result of Appellants’ conduct under any of the theories
encompassed by that term’s definition is, at best, slight and is factually insufficient
to support the trial court’s finding. PENAL § 1.07(a)(46). Therefore, because the
evidence in support of the trial court’s “serious bodily injury” finding is factually
insufficient, 2 this finding must be set aside. Crosstex N. Tex. Pipeline, L.P., 505
S.W.3d at 615.
        Accordingly, we overrule Appellants’ second issue in part and sustain it in
part. We overrule Appellants’ challenge to the legal sufficiency of the evidence but
sustain Appellant’s challenge to the factual sufficiency of the evidence.
        In light of our holding that the evidence is factually insufficient to support the
duration of the protective order based on the trial court’s “serious bodily injury”
finding, we need not address Appellants’ third issue in which they challenge the




        2
         Perhaps the trial court’s protective order could have been properly extended beyond the general
two-year period if the reason for the extension was based on a different provision in Section 85.025(a-1).
Nevertheless, we note that the sole basis for the trial court’s extension of this protective order’s duration
was its conclusion that Appellants conduct had caused “serious bodily injury” to A.V. and C.V. as that term
is defined.
                                                     17
constitutionality of the lifetime protective order as it applied to them. See TEX. R.
APP. P. 47.1.
                                IV. This Court’s Ruling
      We affirm the order of the trial court concerning its issuance of the family-
violence protective order. We reverse the order of the trial court as to the duration
of the protective order and remand this cause to the trial court for further proceedings
consistent with this opinion.




                                               W. STACY TROTTER
                                               JUSTICE


May 19, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          18